DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the first transducer beiing configured to…”.  The underlined portion is misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 12-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0086274 A1 (Nishimura).

Re claim 9, Nishimura teaches a device (acoustic coupler 144), comprising: 
an acoustic medium (substrate 51); 
a first acoustic transducer (first thin film acoustic transducer 48) on the acoustic medium; and 
a second acoustic transducer (second thin film acoustic transducer 50) on the acoustic medium; 
the first acoustic transducer beiing configured to generate acoustic signals to propagate through the acoustic medium and to be converted into an output electrical signal by the second acoustic transducer (Figs. 1-3 the modulator is connected to the electrodes of the first acoustic transducer and converts in input electrical signal into acoustic energy which is coupled across first substrate 51 to the second acoustic transducer where the acoustic energy is then converted into an output electrical signal in the demodulator connected to the second acoustic transducer).

    PNG
    media_image1.png
    339
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    436
    media_image2.png
    Greyscale

Re claim 10, Nishimura further teaches a semiconductor substrate (second substrate 154) to support the acoustic medium and first and second transducers (Figs. 3 and 9A and 9B)

The materials of the acoustic medium listed in the following Markush group are identified in the instant application to be obvious equivalents.
Re claim 12, Nishimura further teaches wherein the acoustic medium includes material selected from the group consisting of glass, silicon carbide, sapphire, silicon dioxide, diamond, silicon nitride, and quartz ([0027]).

Re claim 13, Nishimura further teaches wherein at least one of the first and second acoustic transducers comprises a piezoelectric material ([0026]).

Re claim 16, Nishimura further teaches wherein the first and second acoustic transducers are on opposing surfaces of the acoustic medium (Fig. 3).

Re claim 17, Nishimura teaches an isolator device (acoustic coupler 144), comprising: 
an acoustic medium (substrate 51); 
a first acoustic transducer (thin film acoustic transducer 98 or thin film acoustic transducer 100) on the acoustic medium; 
a first electrode (bottom electrode of either acoustic transducer) coupled to the first acoustic transducer; 
a second acoustic transducer (thin film acoustic transducer 102 or thin film acoustic transducer 104) on the acoustic medium; 
a second electrode (bottom electrode of either acoustic transducer) coupled to the second acoustic transducer; 
a semiconductor substrate (second substrate 154) to support the acoustic medium and first and second transducers (Figs. 7 and 9A and 9B);

Re claim 18, Nishimura further teaches wherein the first acoustic transducer is configured to vibrate in response to an electrical signal on the first electrode to generate an acoustic signal in the acoustic medium, and wherein the second acoustic transducer is configured to vibrate in response to the acoustic signal in the acoustic medium (Figs. 1-2 and 7, the modulator is connected to the electrodes of the first acoustic transducer and converts in input electrical signal into acoustic energy which is coupled across first substrate 51 to the second acoustic transducer where the acoustic energy is then converted into an output electrical signal in the demodulator connected to the second acoustic transducer).

    PNG
    media_image1.png
    339
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    649
    556
    media_image3.png
    Greyscale


Re claim 19, Nishimura further teaches wherein the isolator device is bidirectional (Fig. 7 [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0086274 A1 (Nishimura) and further in view of US 2007/0171002 A1 (Unkrich).

Re claim 1, Nishimura teaches a device (acoustic coupler 144), comprising: 
an acoustic medium (substrate 51); 
a first acoustic transducer (first thin film acoustic transducer 48) on the acoustic medium; 
a first electrode (bottom electrode 60) coupled to the first acoustic transducer; 
a second acoustic transducer (second thin film acoustic transducer 50) on the acoustic medium; 
a second electrode (bottom electrode 62) coupled to the second acoustic transducer; 
a semiconductor substrate (second substrate 154) to support the acoustic medium and first and second transducers (Figs. 3 and 9A and 9B).

Nishimura does not explicitly teach a mold compound encapsulating at least a portion of the acoustic medium, the first acoustic transducer, the second acoustic transducer, and the semiconductor substrate.

Unkrich teaches an acoustic data coupling device 900 (Fig. 9 [0069-0070]) such as that disclosed in Fig. 9B of Nishimura wherein the acoustic coupler and input/output circuitry are connected to a PCB.  Unkrich further teaches wherein the entire acoustic data coupling device is encapsulated ([0070]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to encapsulate the solid states devices/circuitry of Nishimura. 

The motivation to do so is that encapsulating integrated circuits including acoustic couplers provides the predictable result of protecting the circuitry from the surrounding environment.

Re claim 2, Nishimura further teaches wherein the first acoustic transducer is configured to vibrate in response to an electrical signal on the first electrode to generate an acoustic signal in the acoustic medium, and wherein the second acoustic transducer is configured to vibrate in response to the acoustic signal in the acoustic medium (Figs. 1-3 the modulator is connected to the electrodes of the first acoustic transducer and converts in input electrical signal into acoustic energy which is coupled across first substrate 51 to the second acoustic transducer where the acoustic energy is then converted into an output electrical signal in the demodulator connected to the second acoustic transducer).

    PNG
    media_image1.png
    339
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    355
    436
    media_image2.png
    Greyscale

The materials of the acoustic medium listed in the following Markush group are identified in the instant application to be obvious equivalents.
Re claim 3, Nishimura further teaches wherein the acoustic medium includes material selected from the group consisting of glass, silicon carbide, sapphire, silicon dioxide, diamond, silicon nitride, and quartz ([0027]).

Re claim 4, Nishimura further teaches wherein at least one of the first and second acoustic transducers comprises a piezoelectric material ([0026]).

Re claim 5, Nishimura further teaches wherein each of the first and second acoustic transducers comprises piezoelectric material ([0026]).

Re claim 8, Nishimura further teaches wherein the first and second transducers are on opposing surfaces of the acoustic medium (Fig. 3).

Re claim 11, Nishimura teaches the device of claim 9, but does not explicitly teach a mold compound encapsulating at least a portion of the acoustic medium, the first acoustic transducer, the second acoustic transducer, and the semiconductor substrate.

Unkrich teaches an acoustic data coupling device 900 (Fig. 9 [0069-0070]) such as that disclosed in Fig. 9B of Nishimura wherein the acoustic coupler and input/output circuitry are connected to a PCB.  Unkrich further teaches wherein the entire acoustic data coupling device is encapsulated ([0070]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to encapsulate the solid states devices/circuitry of Nishimura. 

The motivation to do so is that encapsulating integrated circuits including acoustic couplers provides the predictable result of protecting the circuitry from the surrounding environment.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0086274 A1 (Nishimura) and further in view of US 2007/0171008 A1 (Unkrich) and further in view of US 2018/0027077 A1 (Melodia).

Re claim 6, Nishimura and Unkrich teach the device of claim 1, however Nishimura does not explicitly teach wherein the acoustic medium has an acoustic impedance that approximately matches an acoustic impedance of the first acoustic transducer and an acoustic impedance of the second acoustic transducer.

However, Nishimura does teach that the piezoelectric transducers take an input electrical signal, convert it to an acoustic signal, this acoustic signal travels through the acoustic medium and to another piezoelectric transducer where a demodulator is used to convert the acoustic signal to an output signal ([0021-0048]). 

Melodia teaches that the acoustic impedance of an acoustic medium should match that of the surface radiating the acoustic signal ([0064]) (in the case of Nishimura this would be the piezoelectric transducer connected to the modulator).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the acoustic impedances of the piezoelectric transducers approximately match that of the acoustic medium.  

The motivation to so is that it is well known and understood in the art that when an acoustic signal passes across and interface between two materials, such as between the first PE transducer/acoustic medium/second PE transducer of Nishimura, it is in part transmitted and in part reflected.  The higher the mismatch between the acoustic impedances between the materials at these interfaces the higher the reflectance of the acoustic signal and weaker the transmittance of the acoustic signal through the interface/medium.  Thus, the ordinary skilled artisan would be motivated to match the acoustic impedances across all interfaces through which the acoustic signal travels in the invention of Nishimura to ensure the predictable result of maximizing transmittance of the acoustic signal across the acoustic coupler.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0086274 A1 (Nishimura) and further in view of US 2018/0027077 A1 (Melodia).

Re claim 14, Nishimura teaches the device of claim 9, however Nishimura does not explicitly teach wherein the acoustic medium has an acoustic impedance that approximately matches an acoustic impedance of the first acoustic transducer and an acoustic impedance of the second acoustic transducer.

However, Nishimura does teach that the piezoelectric transducers take an input electrical signal, convert it to an acoustic signal, this acoustic signal travels through the acoustic medium and to another piezoelectric transducer where a demodulator is used to convert the acoustic signal to an output signal ([0021-0048]). 

Melodia teaches that the acoustic impedance of an acoustic medium should match that of the surface radiating the acoustic signal ([0064]) (in the case of Nishimura this would be the piezoelectric transducer connected to the modulator).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the acoustic impedances of the piezoelectric transducers approximately match that of the acoustic medium.  

The motivation to so is that it is well known and understood in the art that when an acoustic signal passes across and interface between two materials, such as between the first PE transducer/acoustic medium/second PE transducer of Nishimura, it is in part transmitted and in part reflected.  The higher the mismatch between the acoustic impedances between the materials at these interfaces the higher the reflectance of the acoustic signal and weaker the transmittance of the acoustic signal through the interface/medium.  Thus, the ordinary skilled artisan would be motivated to match the acoustic impedances across all interfaces through which the acoustic signal travels in the invention of Nishimura to ensure the predictable result of maximizing transmittance of the acoustic signal across the acoustic coupler.

Re claim 20, Nishimura teaches the device of claim 9, however Nishimura does not explicitly teach wherein the acoustic medium has an acoustic impedance that approximately matches an acoustic impedance of the first acoustic transducer and an acoustic impedance of the second acoustic transducer.

However, Nishimura does teach that the piezoelectric transducers take an input electrical signal, convert it to an acoustic signal, this acoustic signal travels through the acoustic medium and to another piezoelectric transducer where a demodulator is used to convert the acoustic signal to an output signal ([0021-0048]). 

Melodia teaches that the acoustic impedance of an acoustic medium should match that of the surface radiating the acoustic signal ([0064]) (in the case of Nishimura this would be the piezoelectric transducer connected to the modulator).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the acoustic impedances of the piezoelectric transducers approximately match that of the acoustic medium.  

The motivation to so is that it is well known and understood in the art that when an acoustic signal passes across and interface between two materials, such as between the first PE transducer/acoustic medium/second PE transducer of Nishimura, it is in part transmitted and in part reflected.  The higher the mismatch between the acoustic impedances between the materials at these interfaces the higher the reflectance of the acoustic signal and weaker the transmittance of the acoustic signal through the interface/medium.  Thus, the ordinary skilled artisan would be motivated to match the acoustic impedances across all interfaces through which the acoustic signal travels in the invention of Nishimura to ensure the predictable result of maximizing transmittance of the acoustic signal across the acoustic coupler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812